Citation Nr: 0624889	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a left tibia fracture and a Grade II ankle 
sprain with tendonitis.



ATTORNEY FOR THE BOARD

Katherine G. Doyle










INTRODUCTION

This appeal comes to the Board of Veterans' Appeals (BVA or 
Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that denied the benefit sought on appeal.  The 
veteran, who had had active service from February 2003 to 
December 2003, appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 


FINDING OF FACT

The veteran's left ankle is not ankylosed, and is not 
characterized as a nonunion of the tibia and fibula with 
loose motion requiring a brace, or a malunion of the tibia 
and fibula with marked knee or ankle disability.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for residuals of a left tibia fracture and a Grade II 
ankle sprain with tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Codes 5271 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in July 2005.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should an increased evaluation be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial, the veteran is not 
prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept appraised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statement of the Case, and been informed of the 
evidence considered, the pertinent laws and regulations and a 
rationale for the decision reached in denying the claim.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that the evaluation assigned 
for his left ankle disability does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The veteran sustained a partial fracture of his left tibia 
and a left ankle sprain during service in October 2003.  This 
disability of the left ankle was service connected in June 
2004, and a disability rating of 20 percent was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271 and 5262.  

Diagnostic Code 5271 provides for a 10 percent evaluation 
when there is moderate limitation of motion of the ankle and 
a 20 percent evaluation when there is marked limitation of 
motion of the ankle.  A 20 percent rating is the highest 
possible schedular rating under Diagnostic Code 5271.  Higher 
evaluations of 30 and 40 percent are possible under 
Diagnostic Code 5270 with evidence of ankylosis.  Diagnostic 
Code 5262 provides for a 30 percent evaluation when there is 
a malunion of the tibia and fibula with marked knee or ankle 
disability, and a 40 percent evaluation when there is 
nonunion of the tibia and fibula and loose motion that 
requires a brace. 

A VA examination in May 2004 revealed a palpable callus in 
the anterior aspect of the leg, no redness or warmth.  No 
impairment or instability of the joint was noted.  The x-rays 
showed a callus formation with healed fracture and good 
alignment of bone. An MRI performed in May 2004 reported a 
normal ankle MRI examination showing evidence of an old 
fracture involving the distal tibia. X-rays performed in 
December 2003 reported the tibiotalar joint was well 
preserved and additional x-rays later that month reported 
well preserved ankle mortise as well as adequate bone 
alignment. The veteran complained of some pain and swelling 
in anterior aspect of leg after strenuous exercises. 

Examining the record as a whole reveals there are subjective 
complaints of pain and clinical findings of some limitation 
of motion, tenderness to palpitation and slight changes as 
viewed by x-ray.  Given the function remaining in the 
veteran's left ankle, the absence of swelling or fatigue and 
the limited amount of pain and tenderness of the ankle, the 
criteria for a higher evaluation have not been met.  In 
reaching this decision the Board has considered functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 
when the veteran's ankle is symptomatic, as it was at the 
time of the VA examination, the veteran has considerable 
motion in his ankle even in the presence of that 
symptomatology.

As the veteran is currently in receipt of the maximum 
schedular evaluation for limitation of motion of the ankle 
under Diagnostic Code 5271, the Board has considered rating 
the veteran's disability under the provisions for the 
application of other ankle codes.  However, as there is no 
evidence of ankylosis, Diagnostic Code 5270, which assigns 
evaluations based on the severity of ankle ankylosis is not 
for application in this case.  Similarly, as there is no 
evidence of a nonunion or a malunion of the tibia and fibula 
a higher evaluation under Diagnostic Code 5262 is not 
warranted.  

As such, an increased evaluation for the veteran's residuals 
of a left ankle injury is not warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

An initial evaluation in excess of 20 percent for residuals 
of a left tibia fracture and a Grade II ankle sprain with 
tendonitis is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


